            Case 3:20-cv-05910-LB Document 127 Filed 11/10/20 Page 1 of 4




 1 MICHAEL W. BIEN – 096891                       THOMAS R. BURKE – 141930
     ERNEST GALVAN – 196065                       DAVIS WRIGHT TREMAINE LLP
 2   VAN SWEARINGEN – 259809                      505 Montgomery Street, Suite 800
     BENJAMIN BIEN-KAHN – 267933                  San Francisco, California 94111-6533
 3   ALEXANDER GOURSE – 321631                    Telephone:    (415) 276-6500
     AMY XU – 330707                              Facsimile:    (415) 276-6599
 4   ROSEN BIEN                                   Email:        thomasburke@dwt.com
     GALVAN & GRUNFELD LLP
 5   101 Mission Street, Sixth Floor              DAVID M. GOSSETT – Admitted Pro Hac Vice
     San Francisco, California 94105-1738         COURTNEY T. DETHOMAS – 294591
 6   Telephone:    (415) 433-6830                 DAVIS WRIGHT TREMAINE LLP
     Facsimile:    (415) 433-7104                 1301 K Street N.W., Suite 500 East
 7   Email:        mbien@rbgg.com                 Washington, D.C. 20005-3366
                   egalvan@rbgg.com               Telephone:    (202) 973-4216
 8                 vswearingen@rbgg.com           Facsimile:    (202) 973-4499
                   bbien-kahn@rbgg.com            Email:        davidgossett@dwt.com
 9                 agourse@rbgg.com                             courtneydethomas@dwt.com
                   axu@rbgg.com
10
   KELIANG (CLAY) ZHU – 305509                    JOHN M. BROWNING – Admitted Pro Hac
11 DEHENG LAW OFFICES PC                          Vice
   7901 Stoneridge Drive #208                     DAVIS WRIGHT TREMAINE LLP
12 Pleasanton, California 94588                   1251 Avenue of the Americas, 21st Floor
   Telephone:    (925) 399-5856                   New York, New York 10020-1104
13 Facsimile:    (925) 397-1976                   Telephone:   (212) 603-6410
   Email:        czhu@dehengsv.com                Facsimile:   (212) 483-8340
14                                                Email:       jackbrowning@dwt.com
   ANGUS F. NI – Admitted Pro Hac Vice
15 AFN LAW PLLC
   502 Second Avenue, Suite 1400
16 Seattle, Washington 98104
   Telephone:    (773) 543-3223
17 Email:        angus@afnlegal.com

18 Attorneys for Plaintiffs
19                                  UNITED STATES DISTRICT COURT

20                 NORTHERN DISTRICT OF CALIFORNIA, SAN FRANCISCO DIVISION

21 U.S. WECHAT USERS ALLIANCE,                     Case No. 3:20-cv-05910-LB
   CHIHUO INC., BRENT COULTER,
22 FANGYI DUAN, JINNENG BAO, ELAINE                STIPULATION AND PROPOSED ORDER
   PENG, and XIAO ZHANG,                           TO CONTINUE CASE MANAGEMENT
23                                                 CONFERENCE AND EXTEND
               Plaintiffs,                         DEADLINES
24         v.
                                                   Judge:   Hon. Laurel Beeler
   DONALD J. TRUMP, in his official capacity
25 as President of the United States, and
                                                   Trial Date:      None Set
   WILBUR ROSS, in his official capacity as
26 Secretary of Commerce,
27                    Defendants.

28
     [3648534.1]                                                   Case No. 3:20-cv-05910-LB
          STIPULATION AND PROPOSED ORDER TO CONTINUE CASE MANAGEMENT CONFERENCE AND
                                       EXTEND DEADLINES
        Case 3:20-cv-05910-LB Document 127 Filed 11/10/20 Page 2 of 4




 1                                        STIPULATION
 2         Pursuant to Northern District of California Local Rules 6-2, 7-11, and 7-12,
 3 Plaintiffs U.S. WeChat Users Alliance (“USWUA”), Chihuo, Inc., Brent Coulter, Fangyi
 4 Duan, Jinneng Bao, Elaine Peng, and Xiao Zhang (collectively, “Plaintiffs”), and
 5 Defendants President Donald Trump and Secretary Wilbur Ross (collectively,
 6 “Defendants”), hereby file this Stipulation to continue the Case Management Conference
 7 currently set for December 3, 2020 for two weeks, and otherwise extend the deadlines set
 8 by the Order dated October 29, 2020. See ECF No. 110 (“Order”).
 9         WHEREAS, in the Order, the Court continued the Initial Case Management
10 Conference to December 3, 2020; the deadline for the parties to meet and confer under
11 Fed. R. Civ. P. 26(f) and file an ADR certification to November 12, 2020; and the deadline
12 for the parties to file a Rule 26(f) report to November 25, 2020;
13         WHEREAS, on September 19, 2020, this Court granted Plaintiffs’ Motion for
14 Preliminary Injunction, ECF No. 59; on October 23, 2020, this Court denied Defendants’
15 Motion to Stay the Injunction, ECF Nos. 104, 105; and on October 26, 2020, the Court of
16 Appeals for the Ninth Circuit denied Defendants’ Motion to Stay the Injunction, ECF No.
17 106;
18         WHEREAS, on October 23, 2020, the Court entered a briefing schedule for
19 Defendants’ anticipated dispositive motion, ECF No. 101;
20         WHEREAS, the parties stipulate to move the December 3, 2020 CMC and other
21 associated deadlines by two weeks, and agree that an extension is warranted in light of the
22 need for further scheduling discussions, the imminent deadline for Defendants’ motion(s),
23 and the press of other business; and
24         WHEREAS, counsel for the parties have conferred and agree that this stipulation is
25 supported by good cause;
26 THE PARTIES HEREBY STIPULATE AS FOLLOWS:
27         1.     The Case Management Conference should be continued by two weeks, to
28 December 17, 2020, or to a date thereafter convenient for the Court;
   [3648534.1]                                                  Case No. 3:20-cv-05910-LB
                                                2
       STIPULATION AND PROPOSED ORDER TO CONTINUE CASE MANAGEMENT CONFERENCE AND
                                    EXTEND DEADLINES
            Case 3:20-cv-05910-LB Document 127 Filed 11/10/20 Page 3 of 4




 1                 2.   Other deadlines set in the Order are extended as follows: by November 25,
 2 2020, counsel for the parties are to meet and confer under Fed. R. Civ. P. 26(f) and file an
 3 ADR certification; and by December 10, 2020, the parties are to file a Rule 26(f) report.
 4
                                                Respectfully submitted,
 5
 6 DATED: November 10, 2020                     ROSEN BIEN GALVAN & GRUNFELD LLP

 7                                              By: /s/ Van Swearingen
 8                                                  Van Swearingen

 9                                              Attorneys for Plaintiffs
10
11 DATED: November 10, 2020                     JEFFREY BOSSERT CLARK
                                                Acting Assistant Attorney General
12
                                                JOHN V. COGHLAN
13                                              Deputy Assistant Attorney General
14                                              ALEXANDER K. HAAS
                                                Branch Director
15
                                                DIANE KELLEHER
16                                              Assistant Branch Director
17                                              By: /s/ Amy Powell
18                                                  Amy Powell
19                                              Attorneys for Defendants
20
21 / / /
22 / / /
23 / / /
24 / / /
25 / / /
26 / / /
27 / / /
28 / / /
     [3648534.1]                                                   Case No. 3:20-cv-05910-LB
                                               3
          STIPULATION AND PROPOSED ORDER TO CONTINUE CASE MANAGEMENT CONFERENCE AND
                                       EXTEND DEADLINES
            Case 3:20-cv-05910-LB Document 127 Filed 11/10/20 Page 4 of 4




 1                                       ATTORNEY ATTESTATION
 2                 Pursuant to Civil Local Rule 5-1(i)(3), I, Van Swearingen, hereby attest that
 3 concurrence in the filing of this document has been obtained from any other signatories
 4 indicated by a signature (/s/) within this e-filed document. I declare under penalty of
 5 perjury under the laws of the United States of America that the foregoing is true and
 6 correct.
 7
 8 DATED: November 10, 2020                           /s/ Van Swearingen
                                                      Van Swearingen
 9
10
11                          [PROPOSED] ORDER APPROVING STIPULATION

12                 Pursuant to the above Stipulation, and on good cause shown,

13                 IT IS HEREBY ORDERED that the Initial Case Management Conference is

14 continued to ____________________.
15                 IT IS FURTHER ORDERED that the other dates set in the Order dated October 29,

16 2020, are extended as follows: by November 25, 2020, counsel for the parties are to meet
17 and confer under Fed R. Civ. P. 26(f) and file an ADR certification; and by December 10,
18 2020, the parties are to file a Rule 26(f) report.
19                 PURSUANT TO STIPULATION, IT IS SO ORDERED.

20
21 DATED: ____________, 2020
                                                      Honorable Laurel Beeler
22                                                    United States Magistrate Judge
23
24
25
26
27
28
     [3648534.1]                                                   Case No. 3:20-cv-05910-LB
                                               4
          STIPULATION AND PROPOSED ORDER TO CONTINUE CASE MANAGEMENT CONFERENCE AND
                                       EXTEND DEADLINES
